     Case 2:19-mc-00032-MSN Document 5 Filed 11/19/20 Page 1 of 4                  PageID 60




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

IN RE DONNA RAY JOHNSON,

        Debtor,

DONNA RAY JOHNSON,

        Plaintiff,

v.                                                          Case No. 2:19-mc-00032-MSN

WELLS FARGO HOME MORTGAGE,
SELENE FINANCE LP,
SN SERVICING CORPORATION,
BUNGALOW SERIES REO, LLC
U.S. BANK N.A.,

      Defendants.
______________________________________________________________________________

ORDER ADOPTING PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
______________________________________________________________________________

        Before the Court is Bankruptcy Judge Jennie D. Latta’s (“Bankruptcy Judge”) Proposed

Findings of Fact and Conclusions of Law (“Report”) filed July 16, 2019. (ECF No. 1.) For the

following reasons, the Report is ADOPTED, and the First Amended Complaint is DISMISSED

as to all Defendants and all Counts.

        The original complaint was filed December 6, 2018. Defendant Selene Finance LP

(“Defendant Selene”) filed a motion to dismiss on January 18, 2019. Rather than responding to

the motion to dismiss, Plaintiff filed a First Amended Complaint. In response to the First Amended

Complaint, Defendant Selene filed a second motion to dismiss, and the remaining Defendant also

filed motions to dismiss.
  Case 2:19-mc-00032-MSN Document 5 Filed 11/19/20 Page 2 of 4                           PageID 61




        The First Amended Complaint alleges that the property that is the subject of the litigation

is property of the bankruptcy estate. The Bankruptcy Judge concluded this was not correct because

the property that is the subject of the First Amended Complaint was the subject of a foreclosure

sale conducted and completed while no bankruptcy case was pending and no stay was in effect.

Therefore, the Bankruptcy Judge concluded that the property itself did not become property of the

bankruptcy estate and could not provide a basis for bankruptcy jurisdiction.

        The First Amended Complaint also alleges breach of contract, violation of the Truth in

Lending Act, 12 C.F.R. Part 226 (“TILA”), negligent misrepresentation, breach of duty under the

Real Estate Settlement Procedures Act, 12 U.S.C. § 2601 et seq. (“RESPA”), wrongful foreclosure,

fraud and misrepresentation, civil conspiracy, and conversion of property. None of the these

causes of action arises under the Bankruptcy Code or in a case under the Bankruptcy Code.

Instead, to the extent that the causes of action asserted by Plaintiff arose prior to the filing of her

bankruptcy petition (or while the bankruptcy case was dismissed), they are property of Plaintiff’s

bankruptcy estate. 11 U.S.C. §§ 541(a) and 1306(a)(1). This case is related to the bankruptcy case

filed by Plaintiff because, if successful, it will result in recovery for the benefit of creditors of the

bankruptcy estate. Browning v. Levy, 283 F.3d 761, 773 (6th Cir. 2002). It is not, however, a core

bankruptcy proceeding. See 28 U.S.C. § 157(b)(1) and (2).

        A bankruptcy court’s jurisdiction stems from 28 U.S.C. §§ 1334 and 157. Under 28 U.S.C.

§ 1334, district courts have jurisdiction over “cases under title 11,” and proceedings “arising

under,” “arising in a case under,” or “related to a case under” title 11. 28 U.S.C. § 1334(a) and

(b). District courts routinely refer this jurisdiction over bankruptcy cases and proceedings to the

bankruptcy courts. See 28 U.S.C. § 157(a).




                                                   2
  Case 2:19-mc-00032-MSN Document 5 Filed 11/19/20 Page 3 of 4                       PageID 62




       Title 28 U.S.C. § 157 “permits a bankruptcy court to adjudicate a claim to final judgment

in two circumstances – in core proceedings, see § 157(b), and in non-core proceedings ‘with the

consent of all the parties,’ § 157(c)(2).” Exec. Benefits Ins. Agency v. Arkison, 573 U.S. 25, 37

(2014). To enter a final judgment in a core proceeding, a bankruptcy court must also have

constitutional authority to do so pursuant to the Supreme Court’s decisions in Northern Pipeline

Construction Co. v. Marathon Pipeline Co., 458 U.S. 50 (1982), Stern v. Marshall, 564 U.S. 462

(2011), and Executive Benefits. As the Supreme Court has observed, “Congress may not bypass

Article III simply because a proceeding may have some bearing on a bankruptcy case; the question

is whether the action at issue stems from the bankruptcy itself or would necessarily be resolved in

the claims allowance process.” Stern, 564 U.S. at 499. For non-core proceedings and for core

proceedings in which the bankruptcy court does not have constitutional authority to enter a final

judgment, the bankruptcy court may “‘hear [the] proceeding,’ and then ‘submit proposed findings

of fact and conclusions of law to the district court.’” Exec. Benefits, 573 U.S. at 34 (quoting 28

U.S.C. § 157(c)(1)) (alterations in original). The district court reviews these proposed findings of

fact and conclusions of law de novo. Id. at 2168. Under Bankruptcy Rule 9033(d), the district

court need only review the portions of the bankruptcy judge’s report to which there are specific

written objections. Cf. Thomas v. Arn, 474 U.S. 140, 148–53 (1985) (explaining that neither the

text nor the history of the provision of the Federal Magistrates Act parallel to Bankruptcy Rule

9033(d), requiring de novo review of the portions of a recommendation to which specific

objections have been made, “requires [a] district court review of a magistrate’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those findings”).

       Here, the Court referred its jurisdiction under §§ 1334 and 157 to the bankruptcy court.

The Bankruptcy Judge concluded that Plaintiff’s Complaint constituted a non-core proceeding



                                                 3
  Case 2:19-mc-00032-MSN Document 5 Filed 11/19/20 Page 4 of 4                     PageID 63




under Stern and at least one of the Defendants did not consent to the entry of final orders and/or

judgment by the Bankruptcy Judge. (See ECF No. 1 at PageID 3.) Therefore, the Bankruptcy

Judge submitted proposed findings of fact and conclusions of law.

       The deadline to object to the Report has passed, and neither Plaintiff nor Defendants have

filed any objections. The Court has reviewed the Report for clear error and finds none, warranting

dismissal pursuant to 28 U.S.C. § 1334(b). Therefore, the Court hereby ADOPTS the Bankruptcy

Judge’s Proposed Findings of Fact and Conclusions of Law (ECF No. 1) and DISMISSES the

First Amended Complaint as to all Defendants and all Counts.

       IT IS SO ORDERED, this 19th day of November 2020.

                                                    s/ Mark S. Norris
                                                    MARK S. NORRIS
                                                    UNITED STATES DISTRICT JUDGE




                                                4
